Exhibit 10.23

 



September 11, 2016

 

 

 

Neuralstem, Inc.

20271 Goldenrod Lane, 2nd floor

Germantown, MD 20876

 

 

 

Re: Neuralstem, Inc. - Subscription for Shares of Common Stock

 

Ladies and Gentlemen:

 

The undersigned hereby acknowledges and agrees to the following:

 

1.       The undersigned (“Investor”) hereby subscribes for sixty thousand
dollars ($60,000) of Common Stock, par value $0.01 per share, of Neuralstem,
Inc., a Delaware corporation (the “Corporation”), in accordance with Schedule A
attached hereto (the “Shares”);

 

2.       The undersigned (a) has a preexisting personal or business relationship
with the Corporation or one or more of its officers or directors, or (b) by
reason of the undersigned’s business or financial experience, or by reason of
the business or financial experience of the undersigned’s financial advisor who
is not affiliated with, and who is not compensated directly or indirectly by,
the Corporation or any affiliate or selling agent of the Corporation, the
undersigned is capable of evaluating the risks and merits of an investment in
the Shares and or protecting the undersigned’s own interests in connection with
the Shares;

 

3.       All of the Shares so received will be taken by the undersigned for its
own account as an investment and not with a view to the distribution thereof;

 

4.       It is understood that the Corporation will issue the Shares without
their registration under the Securities Act of 1933, as amended (the “Act”);
therefore, the Shares may not be resold or transferred unless they are
registered under the Act or unless an exemption from registration is available.
The undersigned acknowledges that there are substantial restrictions on the
transferability of the Shares and accordingly, it may not be possible for the
undersigned to liquidate an investment in the Corporation;

 



 
 

5.       The undersigned hereby covenants and agrees that the undersigned will,
from time to time if requested by the Corporation or its successors or assigns,
do, execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, to the Corporation or its

successors or assigns, such and all further acts, transfers, assignments, deeds,
powers and assurances of title, and additional papers and instruments, and cause
to be done all acts or things as often as may be proper or necessary for better
conveying, transferring and assigning of all of the property hereby conveyed,
transferred or assigned, and effectively to carry out the intent hereof, and to
vest in the entire right, title and interest of the undersigned in and to all of
the said property, and the undersigned will warrant and defend the same to the
Corporation or its successors or assigns, forever against all claims or demands
whatsoever.

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed and delivered as of the date first above written.

 

Very truly yours,

 

 

 

 

By:

 

 

Richard Daly

 

 

 

 

 

 

 

 

 

 



 
 

SCHEDULE A

 

Investor agrees to defer an aggregate of $60,000 of his salary from the
Corporation in accordance with the following schedule:

 

 

Date of Deferral of Salary Amount of Deferral Price per Share       September
25, 2016 $10,000 Closing Price on September 23, 2016 October 25, 2016 $10,000
Closing Price on October 25, 2016 November 25, 2016 $10,000 Closing Price on
November 25, 2016 December 25, 2016 $10,000 Closing Price on December 23, 2016
January 25, 2017 $10,000 Closing Price on January 25, 2017 February 25, 2017
$10,000 Closing Price on February 24, 2017

 

 

 

 